798 F.2d 1414
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Peter J. KOLATSKI, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 84-1658.
United States Court of Appeals,Sixth Circuit.
July 23, 1986.
ORDER

1
Upon consideration of the stipulation of the parties to remand the above-styled appeal to the Appeals Council of the Department of Health and Human Services for the purpose of entering an order awarding benefits to the plaintiff-appellant,


2
It is ORDERED that the stipulaton be, and it hereby is, approved.